Citation Nr: 0428716	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-22 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

1.  Whether the creation of an overpayment of $11,172 was due 
solely to administrative error on the part of the VA.  

2.  Entitlement to waiver of overpayment of $11,172 in 
compensation.  

(The issues of issues of an increased initial ratings for a 
sarcoid eye disability, an increased rating for chronic 
fatigue, an increased rating for sinus disability and an 
earlier effective date for the assignment of a 50 percent 
rating for depression are the subject of a separate Board 
decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1985 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over the veteran's claims now resides 
with the Philadelphia, Pennsylvania RO

In February 2001 the veteran appeared and gave testimony at 
an RO hearing before the undersigned.  A transcript of this 
hearing is of record.  

In May 2001the Board remanded to the RO, among other things, 
the issue of entitlement to waiver of overpayment of $11,172 
in compensation, to include waiver on the basis of 
administrative error.  In July 2004 the veteran again 
appeared and gave testimony at a hearing before the 
undersigned in Washington, D.C.  A transcript of this hearing 
is also of record.  

The issue of entitlement to waiver of overpayment of $11,172 
in compensation addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran was not without fault in creating the overpayment 
of compensation benefits in the amount of $11,172 in that she 
was aware that she was not entitled to said amount of VA 
compensation at the time of the overpayment.  

CONCLUSION OF LAW

The creation of the overpayment of compensation benefits in 
the amount of $11,172 was not due to sole administrative 
error on the part of VA. 38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA). See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2004).

This liberalizing law is applicable to most claims that are 
currently pending before VA. See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002). The Court held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

VA records, including an audit report, indicate that as a 
consequence of the above rating decision the RO erroneously 
generated a retroactive compensation payment by direct 
deposit in October 1999 that overpaid the veteran retroactive 
compensation benefits by the sum of $11,172.  The cause of 
the error was that the above amount was inputted into the 
system for record purposes only and should not have generated 
a retroactive compensation benefit, but the computer assumed 
that the veteran had been paid earlier at a lesser monthly 
amount than she was in fact paid.  That same day the RO sent 
the veteran a statement indicating that her compensation 
payment was unchanged and that she would continue to receive 
$2,619 per month.  It also stated that an August 1999 award 
had paid her all retroactive compensation benefits to which 
she was entitled.  

The file contains a VA Form 119 (Report of Contact) 
indicating that the veteran called the RO on October 29, 
1999, and reported that she had received a Treasury 
Department deposit and that she did not understand what was 
going on because she had earlier received a letter indicating 
that there would be no change in her compensation benefits as 
a result of the latest rating decision.  On November 4, 1999 
a VA employee talked to the veteran on two occasions and 
explained to her that a miscalculation had occurred in regard 
to prior payments that she had received money to which she 
was not entitled, and that an overpayment would have to be 
created.  The veteran was also told that further 
clarification would be obtained and that she would be 
informed of the findings.  It was noted that the veteran felt 
hat this was VA's mistake and should be considered an 
administrative error.  She was told that if she had knowledge 
that she was not due any additional benefits, she then knew 
that she was not entitled to the money that she had received.  

In a letter faxed to the RO on December 15, 1999, the veteran 
said that several months earlier she had received an 
overpayment of approximately $10,000 and that she had 
immediately notified VA by telephone and was told that the 
matter would be checked and that she would be notified.  The 
veteran said that she had subsequently contacted by VA and 
the overpayment was confirmed.  She stated that she did not 
feel that she should have to return the money since the error 
resulting in the overpayment had been committed by VA.  She 
also said that she had used the money involved to pay off 
debts.  

An Additional VA Form 119 (Report of Contact) indicates that 
the veteran was contacted on December 15, 1999 and told that 
the RO was calculating and identifying the overpayment in 
question and that an audit would have to be conducted before 
proceeding any further.  Two days later the veteran contacted 
the RO and indicated that she planned to declare financial 
hardship, and did not intend to pay the overpayment.  

Later in December 1999 the RO performed a fiscal transaction 
based on an audit and determined that the veteran was 
overpayed to the amount of $ 11, 172.  In a letter dated in 
January 2000 the RO informed the veteran that she had a debt 
in that amount.  

In an Administrative decision on January 10, 2000 the RO 
determined that the award action of October 21, 1999 was not 
found to be solely due to VA error.  It was noted that the 
veteran had contacted the VA on October 29, 1999 to inquire 
why a payment of $11,172 had been deposited in her account 
and she indicated at that time that an earlier letter had 
said that there was no change in her benefit payment.  It was 
also noted that the veteran had been informed of the reason 
for the excess payment of benefits authorized on October 21, 
1999, and informed that she was not entitled to these funds.  
In view of the above, the RO determined that repayment of the 
$11, 172 should be collected from the veteran and that the 
excess payment was not solely due to VA error.  

During a July 2004 hearing before the undersigned, the 
veteran said that repaying the overpayment was a hardship 
because she was deeply in debt and that the VA for a while 
had been taking her entire compensation check to pay of the 
overpayment, but then began to take a lump sum every month 
from her compensation.  She said that her income at present 
was $3,600-$3700.  She also said that her expenses were 
considerably in excess of that amount.  

The overpayment in this case was based on an error in which 
the sum of $11,172 was inputted into the system for record 
purposes only, rather than for the creation of a retroactive 
compensation benefit.  A computer program thereupon 
incorrectly assumed that she had been paid earlier at a 
lesser monthly amount than she was in fact paid.  She 
contends that she should not have to repay the above amount 
because it was created solely as a result of administrative 
error on the part of VA.  

If a debt were solely the result of VA administrative error, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error or error in judgment. See 38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b). As a result, there would no valid debt.  
The issue of whether the creation of an overpayment of 
$11,172 was due solely to administrative error on the part of 
the VA is therefore central to the validity of the debt See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Whether VA's action in erroneously paying duplicate benefits 
is sole administrative error depends upon whether the payee 
knew, or should have known, that the payments were erroneous. 
Where an erroneous award is based on an act of commission or 
omission by a payee, or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  See 38 U.S.C.A. § 5112(b)(9); 
38 C.F.R. § 3.500(b); see also Jordan v. Brown, 10 Vet. App. 
171, 174 (1997). Thus, if the veteran was aware of, or 
caused, the erroneous payment, the overpayment must be 
considered not due to sole VA error and therefore valid.  

In this case it is undisputed that the initial overpayment of 
$11,732 was due to a computer error in the VA compensation 
payment system.  However, the record indicates that the 
veteran was immediately aware that an error had been 
committed and she contacted the VA for clarification.  A few 
days thereafter the VA contacted the veteran and told her 
that a mistake had indeed occurred and that the veteran had 
received payment of money to which she was not entitled.  
Despite being told by the VA that she was not entitled to the 
amount in question the veteran thereafter spent said amount 
to repay debts.  Clearly in this case the veteran had actual 
knowledge that an erroroneous overpayment of VA compensation 
benefits had occurred, and therefore the creation of the 
$11,732 VA overpayment must be considered not due to sole VA 
error and is therefore valid.  


ORDER

The creation of an overpayment of $11,172 was not due solely 
to administrative error on the part of the VA and that aspect 
of the veteran's claim is denied.


                                                          
REMAND

Since the Committee on Waivers and Compromises (Committee) 
has found that there was no fraud, misrepresentation, or bad 
faith in the creation of the $11,732 overpayment of 
compensation, the remaining question is whether recovery from 
the veteran of this overpayment of VA compensation would be 
against the principles of equity and good conscience.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this regard, 
the facts and circumstances in this particular case must be 
weighed carefully.  Different factors will enter into the 
decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In January 2000 the veteran submitted VA financial Status 
Report in which she reported family income of $3,693.  (The 
appellant did not list her husband's Chapter 35 benefits, 
which were $588)  Total expenses were $3,479.  Among the 
veteran's debts was a sum of $40,000 for a vehicle purchased 
in December 1999.  In this statement the veteran said that 
she was trying to purchase a home through VA and that she had 
paid off all other credit card debts and overdue bills with 
her overpayment.  

In December 2001 the veteran submitted a further VA financial 
statement in which she indicated that she had a total family 
income of $4759, per month.  Total expenses were listed as 
$4233.  Five debts were listed with payments described as 
current.  In the statement the veteran asserted that her 
income would change in the near future since she was in the 
process of a divorce that should be finalized in the middle 
of 2002.  

In April 2002 the veteran submitted a letter in which she 
enumerated her debts and also listed her income as well as 
her children's Social Security Administration benefits.  She 
noted that the VA had added her husband's benefits as part of 
family income, but she said that her husband did not pay any 
of the enumerated debts and she said that his VA disability 
compensation was his, not hers.  She added that he was 
unemployed and had been in school.  It was unclear whether 
they continued to live together.

In view of the above, especially the veteran's December 2001 
statement regarding a pending divorce, the Board is uncertain 
of whether the veteran is still married and therefore of her 
exact family income.  

Therefore, the issue of entitlement to waiver of overpayment 
of $11,172 in compensation is REMANDED for the following 
action:

1.  The AMC or RO should request that the 
veteran provide information in regard to 
her marital status (whether or not she 
has obtained a divorce from her husband).  
She should also prepare a current 
Financial Status Report (VA Form 20-5655) 
and any other relevant financial reports.  
If she is still married the veteran must 
include her husbands income in such a 
report.  If divorced she must include any 
alimony or other financial support 
provided by her ex husband in Financial 
Status Report.  All documentation 
provided should be associated with the 
claims folder.  

2.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of $ 
11,732 in compensation purposes with 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2004) and each element 
of the of equity and good conscience 
standard.  

3.  If the benefit sought remains denied 
the veteran should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



